HONORABLE JUDGE THOMAS HONZEL
DISSENTS: He would have reduced the sentence by suspending three of the seven years. Although the sentencing court had reasons to impose the seven years sentence, based on the Defendant’s record and given the circumstances under which this arose, the County Attorney recommended a deferred sentence. While not mandated, the better practice is to afford a defendant an opportunity to withdraw a plea of guilty if the sentence is contrary to the plea bargain, as was the case here.
We wish to thank Steve Hagerman, Deputy County Attorney, from Cascade County for appearing before the Sentence Review Board.
*4DATED this 2nd day of April, 1987.
We also wish to thank John Smith of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.